        Case 2:06-cr-00140-WB Document 275 Filed 01/19/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA                             CRIMINAL ACTION
                                                      NO. 06-140-1
              v.

 RAYMOND MAINOR



                                       ORDER

      AND NOW, this 19th day of January, 2021, upon consideration of Raymond Mainor’s

Motion for Compassionate Release (ECF 269) and the Government’s Response thereto (ECF 271

and 272), IT IS ORDERED that the Motion is DENIED WITHOUT PREJUDICE.



                                               BY THE COURT:



                                               /s/ Wendy Beetlestone
                                               _______________________________
                                               WENDY BEETLESTONE, J.
